Exhibit 10.12

 





AMENDMENT NO. 5 TO PROMISSORY NOTES

This Amendment No. 5 to Promissory Notes (this “Amendment”) dated this 7th day
of April, 2020, by and among Coro Global Inc. (formerly known as Hash Labs
Inc.), a Nevada corporation (the “Company”) and Lyle Hauser, an individual (the
“Holder”).

WHEREAS, the Holder is the holder of certain outstanding promissory notes
(collectively, the “Notes”) of the Company, consisting of (i) a promissory note,
dated on or about January 14, 2019, in the original principal amount of
$70,384.32, as amended by amendment No. 1 thereto, dated April 9, 2019,
amendment No. 2 thereto, dated July 3, 2019, amendment No. 3 thereto, dated
October 1, 2019, and amendment no. 4 thereto, dated January 17, 2020; and (ii)
an original issue discount promissory note, dated on or about February 28, 2019,
in the original principal amount of $110,000 (of which $100,000 has been repaid,
leaving an outstanding balance of $10,000), as amended by amendment No. 1
thereto, dated April 9, 2019, amendment No. 2 thereto, dated July 3, 2019,
amendment No. 3 thereto, dated October 1, 2019, and amendment No. 4 thereto,
dated January 17, 2020;

WHEREAS, the Company and the Holder desire to amend the Notes as more
particularly set forth below;

WHEREFORE, the parties do hereby agree as follows:

1.            The maturity date of each of the Notes is hereby amended to be
June 30, 2020.

2.            In consideration for the extension of the maturity date of the
Notes, the Company shall, promptly following execution of this Amendment, issue
to the Holder or his designee 33,000 shares of common stock.

3.            Except as modified herein, the terms of the Notes shall remain in
full force and effect.

4.            This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Amendment. A signature delivered by facsimile
or email shall constitute an original.

[Signature Page Follows]

 





 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CORO GLOBAL INC.       By: /s/ J. Mark Goode   Name: J. Mark Goode   Title:
Chief Executive Officer           By: /s/ Lyle Hauser   Lyle Hauser  





 

 

 

 







 

 

